United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-4240
                                     ___________

Jesse James Jackson,                      *
                                          *
                Appellant,                *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa.
Jeff Shipley,                             *
                                          *      [UNPUBLISHED]
                Appellee.                 *
                                     ___________

                             Submitted: November 4, 1998
                                 Filed: November 9, 1998
                                     ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Iowa inmate Jesse James Jackson commenced this pro se action under 42 U.S.C.
§ 1983, alleging that Keokuk County Deputy Sheriff Jeff Shipley violated Jackson’s
Fourth Amendment rights by arresting him on February 14, 1996, without a valid
warrant or probable cause to arrest. Jackson appeals the district court&s1 adverse grant
of summary judgment based on qualified immunity. We affirm.




      1
        The HONORABLE CHARLES R. WOLLE, Chief Judge of the United States
District Court for the Southern District of Iowa.
       It is undisputed that, before arresting Jackson, Shipley contacted the Mahaska
County Sheriff&s Department and was told that the department had an outstanding arrest
warrant for Jackson, a resident of Mahaska County, and that Jackson was supposed to
turn himself in on February 15. Shipley, who was investigating a Keokuk County
homicide, knew that Keokuk County sometimes allowed persons to turn themselves in
after an arrest warrant had been issued. Shipley arrested Jackson at Jackson&s home
based upon the Mahaska County arrest warrant. Only later did Shipley learn that
Mahaska County had not issued an arrest warrant, only a “mittimus” to arrest and
transport Jackson to the town of Oakdale.

       The district court concluded that Shipley was entitled to qualified immunity
because he could reasonably have believed that a Mahaska County arrest warrant
existed and that he had the authority to arrest Jackson under that warrant. Having
reviewed the grant of summary judgment and the issue of qualified immunity de novo,
see White v. Holmes, 21 F.3d 277, 279 (8th Cir. 1994), we agree that Shipley&s
conduct as arresting officer was objectively reasonable. See Anderson v. Creighton,
483 U.S. 635, 641 (1987); Gainor v. Rogers, 973 F.2d 1379, 1382 (8th Cir. 1992)
(qualified immunity standard is arresting officer&s objective reasonableness). Because
Shipley had a reasonable basis to believe that there was an outstanding Mahaska
County warrant for Jackson&s arrest, Shipley did not knowingly and recklessly violate
Jackson&s Fourth Amendment rights in making the arrest. See Edwards v. Baer, 863
F.2d 606, 607-08 (8th Cir. 1988).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                         -2-